934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.SIGNET BANK, NCNB Financial Services, Inc., John H. Miller,Defendants-Appellees.
No. 89-2173.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1991.Decided June 4, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-88-662-R)
Joseph B. Shumate, Jr., appellant pro se.
George Richard Pitts, Hunton & Williams, Richmond, Va., James Fielding Douthat, Sr., Woods, Rogers & Hazlegrove, Charles Freeman Barnett, Jr., Parvin, Wilson, Barnett & Hopper, P.C., Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Joseph B. Shumate, Jr., appeals from the district court's order affirming the bankruptcy court's order dismissing numerous claims and from its order denying his motion filed under Fed.R.Civ.P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. Signet Bank, CA-88-662-R (W.D.Va. July 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.